Opinion issued March 31, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00235-CV
                            ———————————
    IN RE iWORKS PERSONNEL, INC., LUIS TREVINO, AND HAYDEE
                      GUTIERREZ, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION1

      In this original proceeding, Relators iWorks Personnel, Inc., Luis Trevino,

and Haydee Gutierrez seek mandamus relief from the trial court’s February 20,

2015 Order denying iWorks Personnel, Inc.’s Plea to the Jurisdiction. The petition




1
       The underlying case is Mose A. Guillory and Mary Guillory v. iWorks Personnel,
Inc., Luis Trevino, and Haydee Gutierrez, Cause No. 2012-61407, in the 113th Judicial
District Court of Harris County.
for writ of mandamus is DENIED.         All pending motions are DENIED AS

MOOT.


                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd




                                       2